DETAILED ACTION
Resetting Response Time
Due to the missing reference, WO 2013137611 and US 20150044536, the response time has been reset.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/6/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 6-9, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2013137611 (relying on US 20150044536 for citation; hereinafter, US’536; cited on the IDS).
As to Claim 1:
	US’536 discloses a secondary battery [0003] comprising:
a first current collector electrically connected to a first lead line (see “… cathode lead 172... connected to an electrode assembly…” [0080], Fig. 9 – note that the lead line is a conductor similar to the structure of a tab/lead.  Thus, unless there is more distinction such as the shape/size of the lead line and the tab, the lead line is interpreted as a tab or part of a tab);
a second current collector electrically connected to a second lead line, the second current collector overlapping with the first current collector (see “… anode lead 174... connected to an electrode assembly…” [0080], Fig. 9); and
an exterior body comprising a film, the exterior body comprising a first surface and a second surface opposite to the first surface (see “… battery case 110 formed of a laminate sheet including a resin layer and a metal layer...”, [0066]),

wherein the first lead line is led out to the first surface and the second lead line is led to the second surface from the opening (see Fig. 9 – note the lead lines are lead out at opposite surface).
As to Claim 2:
	US’536 discloses a separator between the first current collector and the second current collector (see “… electrode 122… each separators 126…”, [0085]). 
As to Claim 3:
	US’536 discloses the opening is provided in a central portion of the exterior body (see “… middle opening 112…”, [0066], Fig. 9).
As to Claim 6:
	US’536 discloses the secondary battery is flexible (see “… the battery cell is flexible…”, [0068]). 
As to Claim 7:
	US’536 discloses a secondary battery [0003] comprising:
a first current collector electrically connected to a first lead line (see “cathode lead 172... connected to an electrode assembly…” [0080], Fig. 9);
a second current collector electrically connected to a second lead line, the second current collector overlapping with the first current collector (see “… anode lead 174... connected to an electrode assembly…” [0080], Fig. 9); and 
an exterior body comprising a film (see “… battery case 110 formed of a laminate sheet including a resin layer and a metal layer...”, [0066]),

wherein the first lead line and the second lead line protrude into the through-hole (see Fig. 9 – note the lead lines are lead out at opposite surface).
As to Claim 8:
	US’536 discloses a separator between the first current collector and the second current collector (see “… electrode 122… each separators 126…”, [0085]). 
As to Claim 9:
	US’536 discloses the opening is provided in a central portion of the exterior body (see “… middle opening 112…”, [0066], Fig. 9).
As to Claim 12:
	US’536 discloses the exterior body includes a first surface and a second surface opposite to the first surface (see Fig. 9), and
wherein the first lead line is led out to the first surface and the second lead line is led out to the second surface from the through-hole (see Fig. 9 – note the lead lines are lead out at opposite surface).
As to Claim 13:
	US’536 discloses the secondary battery is flexible (see “… the battery cell is flexible…”, [0068]).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013137611 (relying on US 20150044536 for citation; hereinafter, US’536) in view of JP2012142153 (hereinafter, JP’153; cited on the IDS).
As to Claims 4, 10, and 14:
	US’536 discloses a secondary battery [0003] comprising:
a positive electrode comprising a first opening, a first tab portion protruding into the first opening, (see “… cathode lead 172... connected to an electrode assembly…” [0080]; “… middle opening 112…”, [0066], Fig. 9);

an exterior body comprising a fifth opening overlapping with the first opening and the third opening (see Fig. 9 – note the lead lines are lead out at opposite surface),
wherein the first tab portion protrude into the fifth opening (see Fig. 9 – note the lead lines are lead out at opposite surface), and
	wherein the second tab portion protrude into the fifth opening (see Fig. 9 – note the lead lines are lead out at opposite surface).
	US’536 does not disclose a plurality of second/fourth openings arranged in point-symmetric with respect to the first/second opening.
	In the same field of endeavor, JP’153 also discloses a secondary battery having holes in the electrode assembly that are overlapping similar to that of US’536 (see “… through hole 22… through hole 23…”, [0030-0031], Figs. 5-7).  JP’153 further discloses the through holes are used as locking mechanism as to align the electrode assembly and to facilitate the manufacturing of the stacked battery [0024-0025, 0034, 0044].

    PNG
    media_image1.png
    233
    274
    media_image1.png
    Greyscale


As to Claims 5 and 11:
	US’536 discloses the second current collector comprises a plurality of second openings each overlapping with one of the plurality of the first openings (see “… anode lead 174... connected to an electrode assembly…” [0080], Fig. 9).
As to Claim 15:
	US’536 discloses a separator between the first current collector and the second current collector (see “… electrode 122… each separators 126…”, [0085]). 
As to Claim 16:
	US’536 discloses the opening is provided in a central portion of the exterior body (see “… middle opening 112…”, [0066], Fig. 9).
As to Claim 17:
	US’536 discloses a first lead line connected to the first tab portion (see “… cathode lead 172... connected to an electrode assembly…” [0080], Fig. 9 – note that the lead line is a conductor similar to the structure of a tab/lead.  Thus, unless there is more distinction such as the shape/size of the lead line and the tab, the lead line is interpreted as a tab or part of a tab); and
a second lead line connected to the second tab portion (see “… anode lead 174... connected to an electrode assembly…” [0080], Fig. 9).
As to Claim 18:

wherein the first lead line is led out to the first surface and the second lead line is led out to the second surface from the fifth opening (see Fig. 9 – note the lead lines are lead out at opposite surface).
As to Claim 19:
	US’536 discloses the secondary battery is flexible (see “… the battery cell is flexible…”, [0068]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723